Treat, C. J. We are satisfied with the decree of the Circuit Court. The bill proceeds on the ground, that the assignees have no discretion in disposing of the real estate of the corporation, but are bound to sell the same to the person who first offers to pay the appraised value. We cannot acquiesce in such a construction of the several laws providing for the liquidation of the Bank. It would prevent the assignees from realizing the benefit of any advance upon the appraisement, and might materially lessen the amount which the creditors and stockholders of the institution would otherwise receive. In our opinion, the legislature designed to vest the assignees with authority to sell the real estate of the Bank, either at public or private sale, as they should deem most beneficial to those interested in the settlement of its affairs. The assignees having the right to sell the land in question, at public auction, and having exercised that right within a reasonable time, and thereby afforded the complainant an opportunity to become the purchaser, he has no just cause to complain of their action in the matter. The decree is affirmed with costs. Decree affirmed,